Citation Nr: 1100706	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  05-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980.  Service department documents also indicate that the 
Veteran may have prior inactive service of three months in 
duration.  The Veteran also served in the U.S. Army Reserve after 
active service until May 1983, presumably with periods of 
inactive duty training service (INACDUTRA) and active duty for 
training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  Subsequently, the matter came under the 
jurisdiction of the RO in Columbia, South Carolina.  In a January 
2009 decision, the Board remanded this matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a remand of this matter is required.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

As an initial matter, the Board notes that there is no record 
from documents found in the partially rebuilt claims file, 
including a copy of the June 2003 rating decision, that the 
Veteran ever received correspondence from VA about the duty to 
notify and the duty to assist as outlined in the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  Thus, a 
remand is necessary so that the Veteran may be issued a fully 
compliant VCAA notice related to his claim for service connection 
for a bilateral knee disability. 

This letter should notify the Veteran and his representative of 
any information or lay or medical evidence necessary to 
substantiate his claim.  The notice should also indicate what 
information or evidence should be provided by the Veteran and 
what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter 
should be compliant with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), by including information on how VA determines disability 
ratings and effective dates.

The Veteran's claims file was lost some time after the RO's 
initial decision in June 2003 and has since been partially 
rebuilt, but all medical records are still missing.  As a result 
of the Board's previous remand, the RO requested service 
treatment records from the National Personnel Records Center 
(NPRC), a military records repository, but the NPRC indicated in 
response that the only information it had on the Veteran was his 
personnel file, which has now been associated with the rebuilt 
claims file.  The Veteran failed to respond to the RO's request 
for information on obtaining private medical records.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no medical evidence found in the rebuilt 
claims file.  However, according to the copy of the rating 
decision at issue, the Veteran was treated in service for 
chondromalacia patellae in 1979 and 1980.  In addition, the 
rating decision suggests that the private medical evidence showed 
a current finding of bilateral knee pain with possible lateral 
meniscus tear.  In a December 2008 brief, the Veteran's service 
representative also asserted that the Veteran was currently being 
treated for a torn meniscus, which would not have appeared on his 
X-ray while in service.  While the Veteran and his representative 
claim that the Veteran could not reenlist due to his knee injury, 
his service personnel records disclose that he was not discharged 
from active duty due to any physical disability and, in fact, 
subsequently served with the U.S. Army Reserve for several more 
years.  Nevertheless, the Board finds that the reference to knee 
treatment in the now lost service treatment records and in post-
service private medical records - coupled with the lay evidence 
that the Veteran has current knee disorder related to service - 
is sufficient under the circumstances of this case.  In this 
instance, VA has lost the Veteran's file.  Thus, VA has a duty to 
afford the Veteran the benefit of the doubt and schedule the 
Veteran for a VA examination and medical opinion on the etiology 
of any diagnosed knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009) are 
fully complied with and satisfied.  The 
letter is to give the Veteran proper notice 
of the information and evidence needed to 
substantiate his claim for service connection 
for a bilateral knee disability, including 
the requirements outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC shall then arrange for the 
Veteran to undergo an appropriate VA 
examination so as to ascertain the extent, 
nature, and etiology of his asserted 
bilateral knee disorder.  The rebuilt claims 
file, to include a complete copy of this 
remand, must be made available to the 
examiner in conjunction with conducting the 
examination of the Veteran.  The examiner 
shall annotate his report to reflect that 
review of the claims file was undertaken.  A 
discussion of the Veteran's medical history 
and assertions shall also be included.  All 
appropriate tests or studies shall be 
accomplished, and all clinical findings shall 
be reported in detail.

The examiner shall clearly identify if the 
Veteran currently has a bilateral knee 
disorder.  If the Veteran has any such 
disorder, the examiner shall render an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that the disorder found on 
examination was incurred in or aggravated by 
the Veteran's period of active service, or 
within one year of leaving active service.

A complete rationale for any opinions 
expressed should be provided.  

3.  Thereafter, the RO/AMC shall readjudicate 
the Veteran's claim for service connection 
for a bilateral knee disability.  If the 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


